UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-6038


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

     v.

DWAYNE ALTWAN LANGFORD,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     Henry M. Herlong, Jr., Senior
District Judge. (8:07-cr-00013-HMH-1)


Submitted:   February 22, 2012            Decided:   February 28, 2012


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dwayne Altwan Langford, Appellant Pro Se. Elizabeth Jean Howard,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Dwayne     Altwan      Langford       appeals    the   district    court’s

order    denying   his    18     U.S.C.      § 3582(c)(2)       (2006)       motion   for

reduction of sentence.           We have reviewed the record and find no

reversible error.        Accordingly, we affirm for the reasons stated

by     the   district     court.           United     States     v.    Langford,      No.

8:07-cr-00013-HMH-1 (D.S.C. Dec. 12, 2011).                         We dispense with

oral    argument      because       the    facts    and   legal       contentions     are

adequately     presented       in    the    materials        before    the   court    and

argument would not aid the decisional process.



                                                                               AFFIRMED




                                             2